Action by plaintiff, as employee, against defendant, as employer, for damages for personal injuries suffered as a consequence of the defendant failing to furnish plaintiff, a waitress for the defendant hotel company, with a safe place to work. Judgment for the plaintiff and order unanimously affirmed, with costs. The evidence established that the plaintiff was an employee of, the defendant. The defendant did not prove its defense that it had workmen’s compensation coverage in that no notice respecting compensation was proven to have been posted pursuant to section 51 of the Workmen’s Compensation Law. The need for the posting of a notice respecting insurance coverage is alike with respect to employees engaged in both non-hazardous and hazardous occupations. In both instances employees must be apprised of whether there is or is not coverage in order that they may know whether they are confined to a remedy under the Workmen’s Compensar*927tion Law or are entitled otherwise to seek relief. The defendant may not escape liability because of its failure to furnish a safe place to work by asserting that the particular part of its premises where the accident happened was not within its control, since it employed the plaintiff to render services for it and directed her to work in that portion of the premises. The fact that such part of the premises was otherwise within the control of another individual is immaterial. The defendant saw fit to require the plaintiff to work in that particular place and under the evidence that particular place was not a safe place to work. Present —■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.